 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA, ex
      rel., RANDOLPH PETERSON,                     NO: 2:17-CV-0191-TOR
 8    individually and as relator; TRI-CITY
      RAILROAD COMPANY, LLC, a                     ORDER GRANTING SECOND
 9    Washington limited liability company,        STIPULATED MOTION TO DISMISS

10                              Plaintiffs,

11          v.

12    PORT OF BENTON COUNTY, et al.,

13                              Defendants.

14

15         BEFORE THE COURT is the Parties’ second Stipulated Motion to Dismiss

16   (ECF No. 236). The Parties request the Court dismiss Plaintiffs Tri-City Railroad

17   Company, LLC and Randolph Peterson’s claims for (1) Qui Tam Retaliation (ECF

18   No. 167 ¶¶ 4.6–4.13) against all defendants; and (2) Retaliation for exercise of

19   federal rights under 42 U.S.C. § 1983 (ECF No. 167 ¶¶ 4.30–4.36) against Peter

20   Rogalsky, only. ECF No. 236 at 2. The Parties further stipulate that “All other



     ORDER GRANTING SECOND STIPULATED MOTION TO DISMISS ~ 1
 1   [pending] claims not otherwise dismissed by the Court are retained.” The parties

 2   request this voluntary dismissal be made with prejudice and without fees or costs

 3   to any party. Id. at 3.

 4         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Stipulated

 5   Motion to Dismiss (ECF No. 236) is granted.

 6   ACCORDINGLY, IT IS HEREBY ORDERED:

 7         1. The Parties’ Stipulated Motion to Dismiss, ECF No. 236, is GRANTED.

 8         2. Plaintiffs’ claims for (1) Qui Tam Retaliation (ECF No. 167 ¶¶ 4.6–4.13)

 9             against all defendants; and (2) Retaliation for exercise of federal rights

10             under 42 U.S.C. § 1983 (ECF No. 167 ¶¶ 4.30–4.36) against Peter

11             Rogalsky, only, are dismissed with prejudice and without an award of

12             fees or costs to any party.

13         The District Court Executive is hereby directed to enter this Order and

14   furnish copies to all counsel.

15         DATED December 5, 2019.

16

17                                    THOMAS O. RICE
                               Chief United States District Judge
18

19

20



     ORDER GRANTING SECOND STIPULATED MOTION TO DISMISS ~ 2
